                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.      CV 18-10524-DMG (SSx)                                              Date     January 18, 2019

Title Hayward Collins v. Mercedes-Benz Financial Services USA LLC, et                           Page     1 of 1
      al.

Present: The Honorable          DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                        NOT REPORTED
               Deputy Clerk                                                      Court Reporter

    Attorneys Present for Plaintiff(s)                                 Attorneys Present for Defendant(s)
             None Present                                                        None Present

Proceedings: IN CHAMBERS - ORDER DENYING PLAINTIFF’S MOTION TO
             REMAND [9]

        On January 17, 2019, Plaintiff Hayward Collins filed a motion to remand. [Doc. # 9.]
The notice of motion does not contain a statement required by Local Rule 7-3 indicating that
counsel conferred regarding the substance of the anticipated motion at least seven days prior to
the filing thereof.1 See C.D. Cal. L.R. 7-3. Due to Plaintiff’s failure to comply with Local
Rule 7-3, the Court DENIES the motion without prejudice to refiling after compliance. The
February 22, 2019 hearing is VACATED.

IT IS SO ORDERED.




        1
            The email correspondence attached to the motion shows only that prior to removal, the parties discussed
Plaintiff’s settlement demand and the factual basis of Plaintiff’s Fair Credit Reporting Act claim. See Uzoh Decl.,
Ex. 1 at 5–6 [Doc. # 9-1].

CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
